      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 1 of 27



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK


NEW YORK IMMIGRATION COALITION
COMMON CAUSE/NEW YORK,
COMMUNITY VOICES HEARD,
CITIZEN ACTION OF NEW YORK, and                           1:19-cv-920 (DNH/CFS)
                                                 Case No. ________
JENIFER BENN,

                                                 COMPLAINT
               Plaintiffs,

               v.

RENSSELAER COUNTY BOARD OF
ELECTIONS; JASON SCHOFIELD in his
official capacity as Commissioner of the
Rensselaer County Board of Elections;
STEVEN MCLAUGHLIN, in his official
capacity as Rensselaer County Executive;
FRANK MEROLA, in his official capacity as
Rensselaer County Clerk; and MICHAEL
STAMMEL, in his official capacity as
Chairperson of the Rensselaer County
Legislature,

               Defendants.



                                       INTRODUCTION

       1.      For over a quarter century, federal law has guaranteed eligible citizens the

opportunity to register to vote at their state department of motor vehicles. “Motor Voter”

programs have made voting more accessible to millions of Americans and made our democracy

stronger and more representative. In Rensselaer County, New York, however, the simple act of

registering to vote at the Department of Motor Vehicles (DMV) is now fraught with significant

risk. Under a plan announced last week, citizens residing in Rensselaer County must subject

themselves to the possibility of federal investigation if they wish to register through New York’s

Motor Voter program. At a time of heightened fear over federal immigration enforcement,

including sweeping raids of households, mistaken detention, and even deportation of U.S.

                                                1
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 2 of 27



citizens, Rensselaer County officials have pledged to turn over voter registration data of United

States citizens to U.S. Immigration and Customs Enforcement (ICE) on an immediate and

ongoing basis, in flagrant disregard of both federal and state laws prohibiting such disclosures.

The purpose and predictable effect of this conduct is to intimidate eligible citizens out of

registering to vote.

       2.      The Defendants are the Rensselaer County Board of Elections, Rensselaer County

Board of Elections Commissioner Jason Schofield, Rensselaer County Executive Steve

McLaughlin, Rensselaer County Clerk Frank Merola, and Rensselaer County Legislature

Chairperson Michael Stammel. On July 18, 2019, the Defendant officials announced by press

release that “[e]ffective immediately,” the Rensselaer County Board of Elections would begin

providing ICE with voter registration information, including names and addresses, of all

individuals who register to vote at the DMV. Defendant Stammel stated that the County is

“pleased that we will be working with I.C.E. to provide this information.” Defendant

McLaughlin stated that the County would “work hand and hand with the brave men and women

of I.C.E. ensuring they have all the tools and resources at their disposal to protect the integrity of

our voting process.” Defendant Merola revealed the depth of the expected involvement of ICE,

stating that the Defendants intended to have “I.C.E. assist in reviewing voter registration

documents.” Defendant Schofield stated that he and the Board of Elections would “fully

cooperate with I.C.E. on this important matter.”

       3.      Defendants’ conduct violates federal law in at least two ways. It threatens to

intimidate eligible voters out of registering to vote at the DMV, in violation of Section 11(b) of

the Voting Rights Act of 1965, 52 U.S.C. § 10307(b). And subjecting all Motor Voter




                                                   2
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 3 of 27



registrations to federal immigration scrutiny unconstitutionally burdens the fundamental right to

vote in violation of the First and Fourteenth Amendments.

       4.      Tying voter registration to threats of investigation by federal immigration officials

is frightening and will intimidate eligible voters out of participating in the electoral process. It

will deter eligible U.S. citizens from registering to vote at the DMV, because those citizens do

not want to be subjected to indiscriminate scrutiny by ICE and they reasonably fear the

catastrophic consequences that could follow—even if they have done nothing wrong. ICE is a

law enforcement agency with the power to conduct investigations, raid homes and workplaces,

arrest and detain individuals, divide families, and deport people. Its databases are notoriously

error-prone and out of date, resulting in detainers being wrongfully placed on hundreds, if not

thousands, of U.S. citizens each year. ICE has in fact deported U.S. citizens based on inaccurate

information.

       5.      United States citizens in Rensselaer County with mixed immigration-status

families are particularly likely to be intimidated by Defendants’ sharing of their voter registration

information with ICE. Many citizens are related to, or live with, noncitizens, including legal

permanent residents, asylees, refugees, beneficiaries of the Deferred Action for Childhood

Arrivals (DACA) program, people with Temporary Protected Status, or people who are

undocumented. The predictable result of Defendants’ actions will be to cause these citizens to

refrain from registering to vote in Rensselaer County for fear of triggering an ICE investigation

that could threaten their loved ones.

       6.      Some citizens may refrain from registering to vote because they are afraid they

themselves could be targeted for denaturalization proceedings or immigration enforcement based

on erroneous information about their status—reasonable fears given known inaccuracies in ICE



                                                   3
       Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 4 of 27



databases and the zero-tolerance policies of the current administration, as well as well-founded

concerns about racial or ethnic profiling.

        7.      Engendering fear among voters for availing themselves of the lawful and legally

protected opportunity to register to vote through the Motor Voter program is not only the

obvious consequence of Defendants’ scheme to disclose voter registration information to ICE; it

is the clear intent. That this is so is all the more evident because the Defendants have no lawful,

legitimate basis for their scheme. Voter registration information is sensitive and is protected from

inappropriate disclosure by both New York election law and the National Voter Registration Act

of 1993 (NVRA). The NVRA, which requires states to establish Motor Voter programs,

expressly prohibits the disclosure of information concerning the agency or office at which a voter

registers, and proscribes the use of information collected through a Motor Voter program for any

purpose other than voter registration.

        8.      Defendants’ purported rationale for sharing voter registration data with ICE—that

a new state law that allows undocumented immigrants to apply for drivers’ licenses will

somehow lead noncitizens to register to vote—is pretextual. Noncitizens have long been eligible

to apply for drivers’ licenses in New York and there is no evidence that this policy has resulted

in a surge of fraudulent voter registration by noncitizens. Twelve other states and the District of

Columbia already provide driver’s licenses to undocumented persons, with no resulting spike of

undocumented persons registering to vote. Indeed, a noncitizen who registers to vote already

violates federal law and is subject to significant penalties. Furthermore, ICE is responsible for

enforcing federal immigration laws. It plays no role in administering voter registration or

elections, or in enforcing election laws, and it does not offer citizenship verification services to

local election officials.



                                                  4
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 5 of 27



       9.      The intimidation of eligible citizens who can register to vote at the DMV is

causing and will cause significant harm to Plaintiffs.

       10.     Plaintiff Jenifer Benn is a U.S. citizen and Rensselaer County resident who is

eligible to vote. Having learned about Defendants’ plan, she is unwilling to register to vote at the

DMV because she fears that doing so would subject her to an ICE investigation and would be

harmful to herself, her family (which includes noncitizens), and the community.

       11.     Plaintiff organizations New York Immigration Coalition, Common Cause/New

York, Community Voices Heard, and Citizen Action of New York are voter engagement,

education, and advocacy organizations whose missions are frustrated and undermined by

Defendants’ conduct. They will have to divert resources toward registering voters who would

have otherwise registered at the DMV, toward outreach to educate voters about their rights and

dispel the fear caused by Defendants’ announced policy, and toward this litigation. Common

Cause/New York and Citizen Action of New York also have members who are residents of

Rensselaer County and who will be adversely affected by Defendants’ policy.

       12.     Thus, threatened by their own County government officials, Plaintiffs now turn to

the federal judiciary for protection.


                                  JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1343, and

1357 over Plaintiffs’ causes of action under Section 11(b) of the Voting Rights Act of 1965, 52

U.S.C. 10307(b), and the First and Fourteenth Amendments to the Constitution pursuant to 42

U.S.C. § 1983. This Court may grant Plaintiffs’ request for declaratory and injunctive relief

under 28 U.S.C. §§ 2201 and 2202.




                                                 5
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 6 of 27



       14.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to this claim occurred in this District, and under 28 U.S.C.

§ 1391(b)(1) because some of the parties, including all of the Defendants, reside in this District.


                                             PARTIES

A.     Plaintiffs

       15.     Plaintiff New York Immigration Coalition (NYIC) is an umbrella policy and

advocacy organization for more than 200 groups in New York State, representing the collective

interests of New York’s diverse immigrant communities and organizations. It has its principal

place of business at 131 West 33rd St, Suite 610, New York, NY 10001.

       16.     NYIC’s mission is to unite immigrants, members, and allies so that all New

Yorkers can thrive. It envisions a New York state that is stronger because all people are

welcome, treated fairly, and given the chance to pursue their dreams. NYIC pursues solutions to

advance the interests of New York’s diverse immigrant communities and advocates for laws,

policies, and programs that lead to justice and opportunity for all immigrant groups. It seeks to

build the power of immigrants and the organizations that serve them to ensure their

sustainability, improve people’s lives, and strengthen New York State.

       17.     NYIC’s 200-plus members are dues-paying, 501(c)(3) nonprofit organizations

that are committed to advancing work on immigrant justice, empowerment, and integration.

These member groups include grassroots community groups, social services providers, large-

scale labor and academic institutions, and organizations working in economic, social, and racial

justice. Some of these member groups, such as Columbia County Sanctuary Movement (CCSM),

work in, or have members in, the capital region of New York, including Rensselaer County.

Encouraging voter registration is a vital part of the work that NYIC’s members do to build the


                                                  6
         Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 7 of 27



power of immigrant communities, make their voices heard in the political process, and hold

government accountable. NYIC conducts civic engagement work in part through re-grants of

funding to member organizations for voter registration work in the New York communities they

serve.

         18.   Plaintiff Common Cause/New York is the statewide New York chapter of

Common Cause, a nationwide non-partisan 501(c)(4) organization. Common Cause/New York’s

principal place of business is New York, New York. Common Cause/New York has more than

60,000 members and activists statewide, including approximately 484 members in Rensselaer

County.

         19.   Voting rights and election reform are central to Common Cause/New York’s

mission of promoting open, honest, and accountable government that serves the public interest,

and empowering ordinary people to make their voices heard in the political process. Ensuring

that elections and voter registration procedures are accessible, well administered, and fair is part

of Common Cause/New York’s core mission to improve civic engagement and accountability in

government.

         20.   Common Cause/New York has committed, and continues to commit, substantial

resources to advocating for reforms that improve election administration in New York, such as

monitoring polling places on Election Day, documenting and analyzing voters’ problems at

polling places, conducting voter registration efforts, facilitating a coalition of groups that work

on election administration and reform, and issuing reports and recommendations for the reform

of New York election law and election administration practices. Common Cause/New York

spends considerable time and resources on voter registration efforts in New York. Common

Cause/New York has expended resources assisting individuals with voter registration,



                                                  7
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 8 of 27



advocating for voter registration improvements, testifying at hearings, urging its membership to

reach out to lawmakers to improve the registration process, and conducting press conferences

and other public engagement to encourage voter registration.

       21.     Plaintiff Community Voices Heard, Inc. (CVH) is a member-led, multi-racial

501(c)(3) nonprofit organization principally comprised of women of color and low-income

families in New York State. CVH’s mission is to build power to secure racial, social, and

economic justice for all New Yorkers. Through grassroots organizing, leadership development,

policy advocacy, and creating new models of direct democracy, CVH is creating a truly equitable

New York State.

       22.     CVH is working to build a society in which the governing systems foster racial,

social, and economic justice, not exploitation—particularly for low-income people of color.

CVH seeks a society in which all people—regardless of their race, ethnicity, religion, age,

gender expression, sexual identity, citizen status, primary language, and ability—are treated with

mutual respect.

       23.     Voter registration is important to CVH’s mission. CVH does voter registration

work in parts of the Hudson Valley adjacent to the capital area, including Orange, Duchess,

Rockland, Sullivan, and Ulster Counties (although not Rensselaer County).

       24.     Plaintiff Citizen Action of New York (Citizen Action) is a non-profit, grassroots

membership organization that advocates for social, racial, economic and environmental justice.

Citizen Action organizes and carries out grassroots advocacy campaigns on important issues that

are at the center of transforming society, including campaign finance reform, early voting,

automatic voter registration, and other measures to expand access to the franchise and ensure the

voices of ordinary New Yorkers are heard in our elections.



                                                8
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 9 of 27



          25.   Citizen Action has eight chapters and affiliates in major cities across New York

State, including a capital region chapter that covers Rensselaer County. Each is a vibrant local

organization with local leadership, paid professional organizing staff, a local agenda, and an

active, diverse membership. At the national level, Citizen Action is affiliated with People’s

Action.

          26.   Citizen Action has over 60,000 members and activists in the state of New York,

including approximately 1,300 in Rensselaer County.

          27.   Voting rights and election reform are a core part of Citizen Action’s mission of

promoting elections and voter registration procedures that are accessible and fair and lead to

government that is representative of and responsive to the people. Citizen Action has committed,

and continues to commit, substantial resources to advocating for reforms that improve election

administration in New York, such as public financing of elections, early voting, and automatic

voter registration. This advocacy work includes testifying at hearings; urging Citizen Action

members to contact their lawmakers on important issues, including issues related to election

reform; and conducting press conferences and other public engagement during which Citizen

Action encourages eligible citizens to register to vote. In addition, Citizen Action devotes

considerable resources to voter education and engagement programs in Rensselaer County and

surrounding areas, including voter registration efforts.

          28.   Plaintiff Jenifer Benn resides in Rensselaer County and is a U.S. citizen over the

age of 18. She is eligible to register but is not registered to vote in Rensselaer County.

          29.   Ms. Benn has not updated the address on her driver’s license since she moved to

Rensselaer County, and New York’s Motor Voter program would allow her to register to vote at

the Rensselaer County DMV at the same time that she updates her address.



                                                  9
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 10 of 27



       30.     Defendants’ conduct has made Ms. Benn fearful about registering to vote at the

Rensselaer County DMV.

       31.     Ms. Benn learned about Defendants’ decision to share Motor Voter information

with ICE through her community work. Hearing about Defendants’ plan caused her to not want

to register to vote at the Rensselaer County DMV, because she fears that it would subject her to

an ICE investigation that would be harmful to herself, her family, and the community.

       32.     Ms. Benn believes that an ICE investigation of herself might harm her family

members, which include a naturalized citizen and a legal permanent resident, because sometimes

ICE mistakenly identifies naturalized citizens as noncitizens and mistakenly subjects both

citizens and legal permanent residents to detention and removal proceedings. Should such

proceedings be brought against Ms. Benn’s family members, her family would have to pay out of

pocket for an immigration attorney, which would be a financial hardship.

       33.     Ms. Benn also believes that she could be harmed by an ICE investigation, despite

the fact that she is a citizen, because ICE sometimes mistakenly identifies citizens as being

noncitizens and wrongfully detains and deports them. Should such proceedings be brought

against Ms. Benn, her family would have to pay out of pocket for an immigration attorney,

which would be a financial hardship

       34.     Plaintiff Benn feels so unsafe living and registering to vote in Rensselaer County,

in part due to Defendants’ decision to share Motor Voter information with ICE, that she is

considering moving out of Rensselaer County.

B.     Defendants

       35.     Defendant Rensselaer County Board of Elections is responsible for receiving

and processing applications to register to vote and for maintaining the voter registration rolls in

Rensselaer County. The County Board of Elections is comprised of two commissioners, each
                                                 10
        Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 11 of 27



representing one of the two major political parties, and a full-time staff of equal party

representation. Commissioners on the County Board of Elections are appointed by the

Rensselaer County Legislature on the recommendation of each of the major political parties’

County committees.

         36.    Defendant Jason Schofield is one of two commissioners of the Rensselaer

County Board of Elections. Defendant Schofield is sued in his official capacity.

         37.    Defendant Steven McLaughlin is the County Executive of Rensselaer County.

The County Executive is an elected office to which Defendant McLaughlin was elected in 2017.

Defendant McLaughlin is sued in his official capacity.

         38.    Defendant Frank Merola is the County Clerk of Rensselaer County. The County

Clerk is an elected office to which Defendant Merola was first elected in 1998. As County Clerk,

Defendant Merola is responsible for overseeing DMV operations in Rensselaer County,

including the processing of driver’s license applications and renewals. Defendant Merola is sued

in his official capacity.

         39.    Defendant Michael Stammel is the chairperson of the Rensselaer County

Legislature. Defendant Stammel is sued in his official capacity. The County Legislature appoints

the commissioners of the Board of Elections and appropriates funds for and, on information and

belief, adopts the budget for the Board of Elections.


                                              FACTS

A.       New York’s Green Light Act

         40.    On July 17, 2019, Governor Andrew Cuomo of New York signed into law S1747-

B, the “Driver’s License Access and Privacy Act,” or as it is commonly known the “Green Light

Act.”


                                                 11
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 12 of 27



        41.     Most of the Green Light Act’s provisions come into effect on December 14, 2019,

180 days after it was signed into law.

        42.     The Green Light Act allows driver’s license in New York state to be obtained

with a wider range of identity documentation and without evidence of lawful presence in the

United States. These licenses will state on their faces that they are “Not for Federal Purposes.”

        43.     The Green Light Act enhances existing privacy protections covering applications

for any non-commercial driver’s license by prohibiting disclosure—except to the applicant or

pursuant to court order—of “[a]ny portion of any record retained by the commissioner in relation

to a non-commercial driver’s license or learner’s permit application or renewal application that

contains the photo image or [other personally identifying information] of the holder of, or

applicant for, such license or permit” or of the original identity and residency documents

submitted with a driver’s license application.

        44.     In addition, under the Green Light Act the DMV “shall not disclose or make

accessible in any manner records or information that he or she maintains, to any agency that

primarily enforces immigration law or to any employee or agent of such agency . . . .” If the

DMV is compelled by court order to provide such information to immigration authorities, it must

notify the individual who is the subject of the information.

        45.     An “agency that primarily enforces immigration law” is specifically defined to

“include, but not be limited to, United States immigration and customs enforcement and United

States customs and border protection.”

        46.     The Green Light Act further provides that the commissioner of the DMV “shall

require any person or entity that receives or has access to [driver’s license] records . . . to certify

. . . that such person or entity shall not . . . use such records or information for civil immigration



                                                  12
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 13 of 27



purposes.” Such persons or entities are prohibited from further disclosing that information to a

body “that primarily enforces immigration law” except in specific circumstances where the

information will not be used for immigration purposes.

B.      Motor Voter Registration in New York

        47.     Under Section 5 of the National Voter Registration Act of 1993, 52 U.S.C.

§ 20504, and New York Election Law § 5-212, individuals applying for or renewing a driver’s

license or identification card may apply to register to vote as part of that DMV transaction.

        48.     Under rules promulgated by the New York State Board of Elections

(“NYSBOE”), DMV offices transmit all completed voter registration applications to the

appropriate county board of elections at least once a week, with more frequent transmittals in the

period immediately before an election.

        49.     When transmitting voter registration applications to each county board of

elections, the DMV office must include, among other information, a “site code” that identifies

the DMV office from which the application originated.

        50.     On receiving applications, a county board of elections must review each

application and “[i]f the application shall contain substantially all the required information

indicating that the applicant is legally qualified to register and/or enroll as stated in his or her

application, the county board of elections shall transfer all information on such application to the

appropriate registration records.” N.Y. Elec. Law § 5-210(8). The county board must then send

applicants a notice of approval or rejection.

C.      Rensselaer County’s Announcement that It Would Turn Voter Registration
        Information Over to ICE for Immigration Enforcement Purposes

        51.     On July 18, 2019, Rensselaer County announced in a news release (the “Release”)

posted to its County Facebook page that “the Rensselaer County Board of Elections will begin to


                                                   13
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 14 of 27



share with U.S. Immigration, Customs and Enforcement (I.C.E.) the names and addresses of

people that have registered to vote in Rensselaer County through the Motor Voter Program . . . so

the list of names can be reviewed by the federal agency to ascertain if any of these people are in

the U.S. illegally.”

        52.     On information and belief, all or nearly all of the individuals who would be

subject to Defendants’ plan to share Motor Voter information with ICE are eligible citizens who

lawfully registered to vote at the DMV.

        53.     Defendants McLaughlin, Merola, Schofield, and Stammel (together, “Individual

Defendants”) all participated in the announcement of the new policy, despite the fact that only

Defendant Schofield has any direct formal responsibility for administering voter registration.

        54.     Although the Release stated that the policy to provide Motor Voter information to

ICE would be carried out by Defendant Board of Elections, the policy had not been put to the

Board for consideration or approval. On the contrary, the plan was crafted and announced with

the participation of only one of the two commissioners on the County Board of Elections

(Defendant Schofield). The other commissioner, Edward McDonough, was not consulted about

the plan and took no part in its formation or announcement. Indeed, Mr. McDonough has

publicly stated that he would not have supported the plan had he been consulted.

        55.     Without the support of both commissioners, the Board of Elections, which

requires a majority vote to take any action, would not have been able to formally adopt

Defendants’ plan.

D.      Defendants’ Plan Would Subject U.S. Citizens to the Risk of Erroneous
        Investigation and Detention

        56.     In announcing this policy, Defendant McLaughlin stated that “Rensselaer County

will . . . work hand and hand with the brave men and women of I.C.E. ensuring they have all the


                                                14
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 15 of 27



tools and resources at their disposal to protect the integrity of our voting process,” in order to

prevent attempts “to pad the voter rolls of Democrats.”

        57.     Defendant Merola stated that “Having I.C.E. assist in reviewing voter registration

documents” will “assist us in determining who is eligible to vote.”

        58.     Defendant Schofield stated that he would “fully cooperate with I.C.E. on this

important matter.”

        59.     ICE is responsible for enforcing federal immigration laws. It plays no role in

administering voter registration or elections or in enforcing election laws, and it does not offer

citizenship verification services to local election officials.

        60.     Moreover, even in carrying out its enforcement responsibilities, ICE makes

frequent mistakes in its investigations and detainments. All too often, U.S. citizens are caught up

in ICE investigations and are wrongfully detained.

        61.     For example, according to one analysis, between 2006 and 2017, ICE erroneously

ordered more than 3,500 U.S. citizens detained in Texas alone. And in just the two years between

2017 and 2019, 420 U.S. citizens were held in jail in Miami-Dade County, Florida pursuant to

detainers issued by ICE.

        62.     These detentions are based on information that is out of date or erroneous,

drawing in part from databases that rely on inconsistent or old fingerprint data or state gang

databases. Government audits found that, in 2017, 52,000 people were wrongly identified by the

government as ineligible to work in the United States—a key indicator used by ICE to identify

undocumented immigrants. This flawed data—paired with poor recording of names (particularly

Latino and Asian names), typographical errors, lost records, and a practice of assuming that

individuals born outside the United States are not here legally unless their databases show



                                                   15
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 16 of 27



otherwise—results in ICE frequently detaining U.S. citizens and disproportionately naturalized

citizens of Latino or Asian origin.

        63.     In some cases, ICE has deported U.S. citizens or detained them for months or

even years. This has included citizens born in the United States, as well as long-naturalized

citizens with no criminal history and no previous contact with ICE. In fact, ICE’s practice of

arresting and issuing detainers against individuals born in another county who do not appear in

its databases, including naturalized citizens, is the subject of ongoing, and well-publicized,

federal litigation.

E.      Rensselaer County’s Conduct Is Intended to and Will Intimidate Eligible Citizens
        from Registering to Vote

        64.     The natural and probable consequence of Rensselaer County’s conduct will be to

intimidate eligible citizens in the County, and perhaps elsewhere in New York state, from

registering to vote at the DMV. Indeed, recent history demonstrates that Americans (regardless

of immigration status) will find the County’s activities intimidating and will decline to

participate in the political process.

        65.     For example, in 2017, thousands of voters voluntarily de-registered from voting

rolls across the United States after it was reported that the Presidential Advisory Commission on

Election Integrity (the “Pence-Kobach Commission”) had requested that states turn over

registrants’ personal information. In Denver, for example, de-registrations spiked by several

orders of magnitude immediately after the Pence-Kobach Commission made its announcement.

And once voters de-registered, they generally did not return to the voter rolls. Voters found the

disclosure of personal information to the federal government to be sufficiently frightening that

they were willing to give up their right to vote to avoid it. And they did so even though, unlike

ICE, the Commission had no law enforcement authority.


                                                 16
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 17 of 27



       66.     Given ICE’s role as a law enforcement agency with the power to detain and

deport, the intimidating effect of the County’s actions will likely be at least as severe as the

intimidating effect of the Pence-Kobach Commission’s data requests.

       67.     Defendants’ actions will have a doubly intimidating effect in immigrant

communities, in which families are often of mixed immigration status—for example, families

consisting of U.S.-born citizens with immigrant relatives or a combination of naturalized citizens

and noncitizens. Millions of U.S. citizens live in “mixed-status” families; the U.S. Census

Bureau has estimated that almost 10% of U.S. households contain at least one noncitizen. It is

well documented that such families are much more wary of the possibility of coming under

governmental scrutiny. For example, as recently as last year, the U.S. Census Bureau concluded

that fear of the consequences of sharing immigration status information with the federal

government would lead to Hispanic households—even households containing citizens—

disproportionately not responding (or partially responding) to the census. The Bureau found this

to be the case despite the fact that census data, unlike information provided to ICE, has strong

privacy protections.

       68.     The possibility of an investigation by ICE triggered by Defendants’ disclosure of

Motor Voter data is likely to lead many U.S. citizens living in such circumstances in the

County—who may fear consequences not only to themselves, but to their loved ones—to forego

the opportunity to register to vote at the DMV. Indeed, fear of bringing enforcement attention to

noncitizen family or community members leads U.S. citizens in mixed-status families to sacrifice

much more tangible benefits than voting. For example, studies have found these citizens are

much less likely to report domestic violence or seek law enforcement assistance when they are

the victims of crime.



                                                 17
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 18 of 27



        69.     With ICE’s history of erroneous detentions and deportations of U.S. citizens, an

objectively reasonable citizen who is considering registering to vote—and particularly

naturalized citizens or citizens with names more likely to overlap with entries in an ICE

database—could quite rationally conclude that the risk of being mistakenly identified as a

noncitizen by ICE far outweighs any benefit from voting.

        70.     On information and belief, Defendants intend the natural and probable

consequences of their actions: intimidating and thus deterring eligible voters from registering to

vote in the County.

F.      Rensselaer County Has No Legitimate Interest in Sharing DMV Voter Registration
        Data with ICE

        71.     Neither the Board of Elections nor the Individual Defendants have a legitimate

interest in disclosing voter registration information received from the DMV to ICE.

        72.     First and foremost, the purported justifications for the policy will not plausibly be

served by the actions Defendants propose to take. Defendants stated that their goal is to obtain

ICE’s assistance in assessing voter eligibility, but ICE is not in the business of assisting states or

localities with this task and does not have the wherewithal to do so. In fact, on July 25, 2019,

Acting Director of ICE Matthew T. Albence testified before the U.S. House Committee on

Appropriations that “ICE does not have the lawful authority to say that anybody is or is not a

citizen.”

        73.     Moreover, disclosing information about those who register to vote through the

Motor Voter program would violate federal and state law, undermining the legitimacy of any

justification for doing so.

        74.     Specifically, the NVRA prohibits state and local election officials from disclosing

information that would reveal the agency or office at which an individual registered to vote, and


                                                  18
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 19 of 27



prohibits the use of voter information provided to the DMV for any purpose other than voter

registration. See 52 U.S.C. §§ 20504(c), 20507(a)(6).

          75.   Likewise, New York law declares disclosure of information provided to the DMV

for voter registration purposes to be an unwarranted invasion of privacy. N.Y. Elec. Law § 5-

212(8).

          76.   And when it goes into effect, the Green Light Act will expressly prohibit

providing DMV information to immigration authorities.

          77.   Defendants’ plan to disclose information about individuals who register through

the Motor Voter program to ICE for use in enforcing immigration law would violate all of these

provisions. Defendants’ stated interests in carrying out their proposed policy cannot justify

actions that blatantly violate state and federal law. Their imposition on individuals’ voting rights

therefore constitutes an undue burden in violation of the First and Fourteenth Amendments to the

U.S. Constitution.

G.        Defendants’ Actions Harm Plaintiffs

          78.   Defendants’ new policy of turning voter registration applications over to ICE for

use in enforcing immigration laws harms Plaintiffs in numerous ways.

          79.   Plaintiff NYIC provides funding to its member organizations to conduct voter

registration. If Defendants turn over DMV voter registrations to ICE, NYIC will have to divert

more resources toward registering voters now fearful of registering with the DMV, educating the

community about their rights, and dispelling the fears engendered by Defendants’ actions.

Already, one of NYIC’s member groups, CCSM, held a regional strategy meeting less than one

week after the County announced its intention to share voter registration information with

ICE. At this meeting, CCSM members, including members who reside in Rensselaer County,

expressed concern about the new policy, and members and staff discussed strategies and plans to
                                                 19
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 20 of 27



assist members and other constituents in applying for drivers’ licenses and registering to vote

through other channels to avoid having their information shared with ICE. Defendants’ actions

will also undermine NYIC’s mission of advancing opportunity for immigrants, which includes

naturalized citizens eligible to vote.

        80.     Defendants’ actions, which threaten to deter and intimidate eligible New Yorkers

from registering to vote, also hamper Plaintiff Common Cause/New York’s voter registration

and voter protection efforts, and require it to divert resources to counteract the impact of

Defendants’ actions. Common Cause/New York members residing in Rensselaer County will be

especially harmed. On information and belief, almost all Common Cause/New York members

residing in Rensselaer County have to interact with the Rensselaer County DMV when applying

for, renewing, or updating driver’s licenses. In all of these transactions, Common Cause/New

York’s members have the opportunity to register to vote or to update their voter registration

information. Under the new policy, those who do so will have their names turned over to ICE for

investigation. Common Cause/New York has a direct interest in protecting the rights of its

Rensselaer County members from these unlawful actions.

        81.     Plaintiff Citizen Action will also be harmed by Defendants’ actions. Citizen

Action’s organizers and activists devote a considerable amount of time and resources to voter

engagement efforts in New York. Much of this work involves door-to-door canvassing and other

grassroots engagement efforts with voters. Citizen Action’s mission of holding government

accountable depends on the ability of eligible persons to make their voices heard at the voting

booth. For this reason, when Citizen Action canvassers encounter eligible citizens who are not

registered to vote, they assist those individuals with registering. Registering voters reduces the

time Citizen Action canvassers have to engage voters on the issues or reach more voters. When



                                                 20
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 21 of 27



voter registration is more accessible, more of the citizens Citizen Action seeks to engage are

already registered, allowing Citizen Action to deploy more of its limited resources toward voter

education and engagement. Accordingly, Defendants’ scheme, which threatens to deter and

intimidate eligible New Yorkers from registering to vote at the DMV, will hamper Citizen

Action’s voter engagement efforts and require it to divert resources to counteract the impact of

Defendants’ actions by helping more voters register.

        82.     Citizen Action members residing in Rensselaer County will be especially harmed.

On information and belief, almost all Citizen Action’s members residing in Rensselaer County

have to interact with the Rensselaer County DMV from time to time, whether in applying for a

driver’s license, renewing a driver’s license, or updating the address on their driver’s license. In

all of these transactions, they have the opportunity to register to vote or to update their voter

registration information (for example, if they have moved to a new address). Because of

Defendants’ threatened actions, those who do so will face the choice of declining to register—

and thus being unable to vote or forced to find an alternative way to register—or having their

name turned over to ICE for investigation.

        83.     Similarly, Defendants’ actions will have a direct impact on Plaintiff CVH’s ability

to encourage voter registration in the communities it serves. Defendants’ policy serves as a

shockwave rolling through immigrant communities, deterring eligible citizens from registering to

vote at the DMV for the reasons described above. Because voter registration is core to CVH’s

mission, CVH will be required to divert resources to educate citizens in its area about the new

policy, its limits, and its implications for voters in nearby areas. This will entail additional,

unbudgeted meetings, the creation of new educational materials, and unbudgeted expenditures on




                                                  21
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 22 of 27



translation of those materials. This diversion of resources will hamper CVH’s ability to fully

serve its mission on behalf of the communities it represents.

       84.     Defendants’ actions have harmed Plaintiff Benn by intimidating her and

preventing her from registering to vote at the DMV by conditioning her right to register on being

subjected to an ICE investigation.


                                      CAUSES OF ACTION

                                     First Cause of Action
                      Violation of Section 11(b) of the Voting Rights Act
                                    (52 U.S.C. § 10307(b))

       85.     Plaintiffs reallege and incorporate by reference the allegations contained in the

preceding paragraphs.

       86.     Section 11(b) of the Voting Rights Act provides that:

       No person, whether acting under color of law or otherwise, shall intimidate,

       threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for

       voting or attempting to vote, or intimidate, threaten, or coerce, or attempt to

       intimidate, threaten, or coerce any person for urging or aiding any person to vote or

       attempt to vote, or intimidate, threaten, or coerce any person for exercising any

       powers or duties under section 10302(a), 10305, 10306, or 10308(e) of this title or

       section 1973d or 1973g of Title 42.

52 U.S.C. § 10307.

       87.     Defendants violated Section 11(b) of the Voting Rights Act by sharing, or

publicizing that they will be sharing, Motor Voter information with ICE, thereby intimidating,

threatening, or coercing, or attempting to intimidate, threaten, or coerce, eligible voters from

exercising their right to register to vote at the DMV.


                                                 22
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 23 of 27



       88.     Defendants are requiring that eligible Rensselaer County voters who wish to

register to vote at a DMV subject themselves to an examination or investigation by ICE. Due to

known inaccuracies in ICE databases and ICE’s history of issuing detainers against U.S. citizens,

those investigations come with the risk of detention or deportation—even where the voter is a

citizen and has done nothing wrong. Defendants’ actions and statements would intimidate an

objectively reasonable eligible citizen from registering to vote.

       89.     ICE holds the power to conduct investigations, raid homes and workplaces, arrest

and detain individuals, divide families, and deport people. ICE’s databases are notoriously error-

prone and out of date, and the agency’s expansive powers have been mistakenly directed at U.S.

citizens in the past. And citizens who live with noncitizens will not want to expose their

noncitizen family members or cohabitants to possible ICE scrutiny and deportation. Rather than

face the risk of such serious consequences, many eligible citizens will choose not to register to

vote through New York’s Motor Voter program—one of the most accessible and popular ways to

register to vote in New York. Defendants’ action will deter eligible citizens from using this

program, resulting in many eligible citizens remaining unregistered and not participating in the

political process. Accordingly, Defendants’ conduct intimidates eligible citizens from exercising

their fundamental right to vote in violation of Section 11(b) of the Voting Rights Act.

       90.     Unless enjoined by the Court, Defendants will continue to violate Section 11(b) of

the Voting Rights Act by continuing to provide ICE with voter registration information, thereby

intimidating eligible citizens—especially naturalized citizens and those with noncitizens in their

family or household—who have ample reason to fear ICE scrutiny and erroneous immigration

enforcement actions.




                                                 23
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 24 of 27



                                    Second Cause of Action
         Violation of the First and Fourteenth Amendments to the U.S. Constitution
                                      (42 U.S.C. § 1983)

        91.     Plaintiffs reallege and incorporate by reference the allegations contained in the

preceding paragraphs.

        92.     Citizens’ voting rights are protected by the First and Fourteenth Amendments to

the Constitution.

        93.     Defendants threaten to subject U.S. citizens to unwarranted immigration

investigations for exercising their right to register to vote at the DMV, without adequate

justification. Defendants’ plan to share Motor Voter information with ICE will burden the voting

rights of citizens in Rensselaer County—including members of Plaintiff NYIC’s constituent

groups; members of Plaintiffs Common Cause/New York, CVH, and Citizen Action; and

Plaintiff Benn—by deterring them from registering to vote at the DMV, the most popular and

convenient method of registering to vote in New York, and making it more likely that these

individuals will not vote at all.

        94.     This burden will be more heavily felt by citizens living in immigrant

communities—including recently naturalized U.S. citizens, U.S. citizens with names likely to

match those in ICE databases, and citizens living with noncitizens—who are more likely to fear

being targeted by ICE for investigation.

        95.     Defendants’ asserted interests in sharing information with ICE are a sham and

cannot justify the burden on legitimate voters right to register at DMV without fear of

entanglement with federal immigration authorities.

        96.     ICE does not administer voter registration and does not have the ability or legal

authority to verify the eligibility of individuals who register to vote through New York’s Motor



                                                 24
      Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 25 of 27



Voter program. The asserted interest in having ICE assist in verifying voter eligibility thus

cannot justify Defendants’ plan.

        97.     Moreover, the plan would run afoul of federal and state laws prohibiting

disclosure of voter registration information, including the NVRA’s prohibition on disclosing the

identity of the agency at which an individual registered to vote, further undermining Defendants’

purported justifications for the burdens their plan would impose.

        98.     In the absence of any legitimate governmental purpose, Defendants’ actions,

taken under color of law, deprive Plaintiff Benn and organizational Plaintiffs’ members in

Rensselaer County of rights, privileges, or immunities secured to them by the Constitution of the

United States, in violation of 42 U.S.C. § 1983.


                                         PRAYER FOR RELIEF

Plaintiffs pray for relief as follows:

    1. That the Court determine that it has jurisdiction over this action;

    2. That the Court declare that the Defendants have violated Section 11(b) of the Voting

        Rights Act;

    3. That the Court declare that Defendants have violated the First and Fourteenth

        Amendments to the U.S. Constitution (42 U.S.C. § 1983);

    4. That the Court award compensatory and consequential damages in an amount to be

        determined at trial to compensate Plaintiffs for the injuries that they have suffered as a

        result of Defendants’ unlawful conduct;

    5. That the Court award punitive damages as provided by law and as proved at trial to

        punish Defendants’ unlawful and unconstitutional actions;




                                                   25
     Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 26 of 27



   6. That the Court award nominal damages in recognition of the violation of Plaintiffs’ legal

       rights;

   7. That the Court award attorneys’ fees and litigation costs to Plaintiffs’ attorneys, pursuant

       to 52 U.S.C. § 10310(e), 28 U.S.C. § 2412, and all other applicable statutes;

   8. That the Court preliminarily and permanently enjoin Defendants and anyone acting in

       privity with the Defendants from further violations of the law and the U.S. Constitution;

       and

   9. That the Court grant all other and further relief as it may deem necessary and appropriate.


                                         JURY DEMAND

       Plaintiffs demand a jury trial of all issues so triable. See Fed. R. Civ. P. 38.


Date: July 26, 2019

Respectfully submitted,


/s/ Benjamin L. Berwick
Benjamin L. Berwick                               Chiraag Bains*
 Bar No. 518959                                    Permanent Admission Application Forthcoming
PROTECT DEMOCRACY PROJECT                         DĒMOS
15 Main Street, Suite 312                         740 6th Street NW, 2nd Floor
Watertown, MA 02472                               Washington, DC 20001
T: (202) 579-4582 | F: (929) 777-8428             Telephone: (202) 864-2746

Farbod Faraji                                     Brenda Wright
 Pro Hac Vice Motion Forthcoming                   Pro Hac Vice Motion Forthcoming
PROTECT DEMOCRACY PROJECT                         Stuart C. Naifeh
222 Broadway, 19th Floor                           Pro Hac Vice Motion Forthcoming
New York, NY 10038                                Miranda Galindo
T: (202) 579-4582 | F: (929) 777-8428              Pro Hac Vice Motion Forthcoming
                                                  DĒMOS
Cameron Kistler                                   80 Broad Street, 4th Floor
 Pro Hac Vice Motion Forthcoming                  New York, NY 10004
Jamila Benkato                                    Telephone: (212) 485-6055
 Pro Hac Vice Motion Forthcoming                  Fax: (212) 633-2015

                                                 26
     Case 1:19-cv-00920-DNH-CFH Document 1 Filed 07/26/19 Page 27 of 27



PROTECT DEMOCRACY PROJECT
2020 Pennsylvania Avenue, Suite 163
Washington, D.C. 20006
T: (202) 579-4582 | F: (929) 777-8428


                                        ATTORNEYS FOR PLAINTIFFS

                                        * Admitted in Massachusetts, not D.C.; practice
                                        consistent with D.C. App. R. 49(c)(3).




                                        27
